Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

          Acknowledgement is made of the receipt of Preliminary Amendment filed 21 April 2022.

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 31-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cruz-Uribe et al. (US Pat. 9,162,453).

           Cruz-Uribe et al. disclose in Figures 1 and 7-8 a liquid ejection apparatus comprising:
           Regarding claim 31, a liquid eject head (300 or 300a) having a plurality of ejection openings (308) for ejecting a liquid; and a passage member(360)  having a passage (360) for supplying the liquid to the ejection openings (308), wherein the liquid is circulated between an inside and an outside of the liquid ejection head (300a), the passage member (360) is formed by laminating a plurality of substrates (302 or 302a), the passage (360) extends from one end to the other end of the substrates as the substrates are viewed from a position facing a main surface of the substrates (302a), in the passage member (360), a flow-out port (364) is formed for flowing out the liquid from the passage (360), and the flow-out port (364) is formed at a most downstream position in the passage (360) as the substrates (302a) are viewed from the position facing the main surface of the substrates (Figures 7-8).
           Regarding claim 32, wherein a plurality of the passages (360) are formed in the passage member (360), and the plurality of passages (360) are substantially parallel to each other as the substrates are viewed from the position facing the main surface of the substrates (302a) (Figure 8).
            Regarding claim 33, wherein an ejection opening row is formed by arranging the plurality of ejection openings (308), and the passage (360) is formed along the ejection opening row as the substrates (302a) are viewed from the position facing the main surface of the substrates (Figures 7-8).
           Regarding claim 34, wherein the passage (360) is formed from one end to the other end of the ejection opening row as the substrates are viewed from the position facing the main surface of the substrates (302) (Figures 7-8).
           Regarding claim 35, wherein in the passage member (360) a flow-in port (358) is formed for flowing the liquid into the passage (360), and the flow-in port (358) is formed at a most upstream position in the passage (360) as the substrates (302a) are viewed from the position facing the main surface of the substrates (302a) (Figure 8).
            Regarding claim 36, wherein the flow-in port (358) and the flow-out port (364) are formed on a same substrate among the plurality of the substrates (Figure 8).
           Regarding claim 37, wherein in the passage member (360), a plurality of supply openings (358) are formed for supplying the liquid to the ejection openings (308), and the supply openings (358) are formed for the ejection openings (308), respectively, and the passage (360) is in communication with the plurality of supply openings (358) (Figure 8).
            Regarding claim 38, a liquid ejection apparatus (100) having a liquid ejection head (300 or 302a) comprising a plurality of ejection openings (308) for ejecting a liquid, and a passage member (360) having a passage (360) for supplying the liquid to the ejection openings (308), wherein the liquid is circulated between an inside and an outside of the liquid ejection head (300a), the passage member (360) is formed by laminating a plurality of substrates (302a), the passage (360) extends from one end to the other end of the substrates (302a) as the substrates are viewed from a position facing a main surface of the substrates (202a), in the passage member (360), a flow-out port (364) is formed for flowing out the liquid from the passage (360), and the flow-out port (364) is formed at a most downstream position in the passage (360) as the substrates are viewed from the position facing the main surface of the substrates, the liquid ejection apparatus comprising (100) a pump (105) for circulating the liquid between the inside and the outside of the liquid ejection head (102 or 300a) (Figures 1 and 8, paragraph 18).

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 6,254,214; US Pat. 8,851,639; US Pub. 2018/0136860) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853